Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Evenson on February 8, 2021.
The application has been amended as follows:
Claims 23-26 are canceled.
Claims 1 and 27 are amended as follow:
1. (Currently Amended) An electronic device, comprising: 
an interface for receiving sensor readings; 
a transmitter configured to transmit the sensor readings to a remote device; and 
a magnetic energy harvesting device comprising a conductor configured to generate electricity when in the presence of an irregular time-varying magnetic field from an industrial source, the magnetic energy harvesting device electrically connected with the electronic device to power the interface to receive the sensor readings and to power the transmitter to transmit the sensor readings.

from an industrial source, and the core within the coil and comprising an end extending beyond the circumference of the coil to alter the magnetic field to help increase the amount of electricity inducted in the coil.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: : claims 1-22 and 27 are allowed.  Applicant's arguments with regarding to the amended limitations (see REMARKS pages 7-14) have been fully considered and are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/8/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761